DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7-9 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ting (2005/0252348).
In reference to claims  1, 8 and 15, Ting teaches a tool comprising a handle, 2, having opposing first and second ends, the handle includes a grip, (the end without the detent 201), extending from the first end, and a neck extending from the grip towards the second end, an adapter, 3,4, having an adaptor body with first, second and third faces, wherein the first and second faces are angled at a non-zero angle relative to one 
In reference to claims 2 and 9, further comprising an adapter ball detent, 311, located on the adapter shaft and configured to removably couple with the driver.
In reference to claim 3, further comprising a handle ball detent, 201, located proximate the second end of the handle and configured to removably couple with the second first face of the adapter, (pp 0013).
In reference to claims 7 and 14, wherein the non-zero angle is a right angle, (fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4-6,10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ting in view of Shyu (7,228,766).
Ting teaches all the limitations of the claims except for wherein the adapter includes a pocket having a pocket face having with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle, wherein the pocket includes a lip and a plateau at least partially surrounding the pocket face, wherein the lip and plateau are located on opposite sides of the pocket face and wherein the adapter bore further includes a groove configured to engage a handle ball detent located proximate the second end of the handle to detachably couple with the first face of the adapter, and the striking face being shaped as a dome.
Shyu teaches a tool having an adaptor, 12, wherein the adapter includes a pocket having a pocket face having with a pocket face shape corresponding to a neck cross-section shape of the neck of the handle, wherein the pocket includes a lip and a plateau at least partially surrounding the pocket face, wherein the lip and plateau are located on opposite sides of the pocket face, (see marked fig. below).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the body of Ting with the pocket, lip and plateau, as taught by Shyu, in order to enhance the stability of the connection of the handle to the body.

It would have been further obvious to provide the tool with the striking face being shaped as a dome as a matter of obvious design choice. 

    PNG
    media_image1.png
    469
    509
    media_image1.png
    Greyscale



Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. 
The Applicant argues that neither the body, 3, that the Examiner contended to represent the third surface nor the end of the assistant bar, 4, that the Examiner stated can also be considered the third surface, are striking faces as claimed. 
The Examiner disagrees.  In reference to the end that has the receiving hole, 32, there is a part of the surface that surrounds the hole and that surface is capable of being struck, the same is the case for the end surface of the assistant bar.  You have merely claimed a striking surface, anything that can be struck is considered to be a striking surface.  The Examiner notes that merely claiming a striking surface does not overcome the cited prior art, but the Examiner notes that the fact that your adaptor shaft is cylindrical and freely rotates within the driver is a limitation that would merit focus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        September 20, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723